DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C in the reply filed on 2/23/22 is acknowledged.
Claims 2-8, 10, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/22. Please note that while Applicant indicated claim 3 as being readable on the elected invention, claim 3 is dependent on claim 2, which is withdrawn. Therefore, claim 3 is being withdrawn.
Claims 1-21 are pending in the application, with claims 1, 9, 11-18, and 21 being examined below.
Claim Objections
Claims 1, 9, and 16 are objected to because of the following informalities:  
“oropharynx apparatus” in claim 1, line 10 should be amended to recite --oropharynx appliance--
“sensing device” in claim 9, line 1 should be amended to recite --sensing system--
“a tongue of a subject” in claim 16, line 3 should be amended to recite --the tongue of the subject--
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 9, the claim positively recites the gum in line 2. Language such as “configured” or “adapted” is suggested to avoid positively claiming a human organism.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “passive tongue retention structure” in claim 1; “anchoring structure” in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “passive tongue retention structure” is interpreted as set forth in paragraph [0058]; the “anchoring structure” is interpreted as set forth in paragraph [0059].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-14, 16, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadas US 2018/0125701 A1 in view of McCreery US 8,249,723 B2.
Regarding claim 1, Hadas discloses a system 10 (fig. 1A and [0052]) comprising: an oropharynx appliance 102/104/106/202 comprising: a passive tongue retention structure 202 having an end portion 202a adapted to prevent a pharyngeal portion of a tongue of a subject from collapsing (figs. 1A-C and [0061]-[0064], distal end 202a of elastic support member 202 when in the deployed state increases in diameter and volume to contact regions in the oral cavity and/or upper airway to prevent collapse of the airway; the indicated figures show the elastic member 202 supporting the pharyngeal portion of the tongue from its posterior surface; for purposes of interpretation, the distal half of the elastic support member 202 is considered the passive tongue retention structure); and at least one anchoring structure 102/104/106/202 that is connected to the passive tongue retention structure 202 and adapted to secure the passive tongue retention structure 202 within the subject’s mouth in a removable fashion (fig. 1A and [0052], the proximal half of elastic support member 202, base 102, band 104, and enclosure 106 being the anchoring structure; [0053] base member 102 can be removable from the teeth); and a sensing system 230/209 attached to a portion of the oropharynx apparatus 102/104/106/202, the sensing system 230/209 comprising: a sensor 230 to measure a position of the pharyngeal portion of the tongue to detect an obstruction of the oropharynx ([0095], sensor arrangement 230 may comprise a variety of sensors housed within enclosure 106 to provide physiological data such as respiration status, blood oxygenation, etc.; respiration status and blood oxygenation can provide information about the position of the tongue and whether it is obstructing the oropharynx, since respiration and blood oxygenation would reduce with tongue obstruction); and a transceiver 209 to transmit data related to the obstruction of the oropharynx to a remote diagnostic device 300 (fig. 6 and [0101], communication unit 209 within enclosure 106 can transmit sensor data to bedside unit 300, which is processed by processor 305 for analysis; [0098], device 10 is removable from bedside unit 300).
Hadas is silent on the transceiver being a wireless transceiver.
However, McCreery teaches an oral device 302 comprising a sensing system 301 (fig. 3 and col. 9, lines 55-58), wherein the sensing system 301 comprises a transceiver that is a wireless transceiver (fig. 2 and col. 8, lines 49-62, sensor communicates with controller via wireless signals so that the controller can translate the signals from the sensor; thus, the sensor must have some kind of wireless transceiver as part of its system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transceiver of Hadas to be a wireless transceiver, as taught by McCreery, to eliminate undesirable, excess wiring to make the device more comfortable and convenient for the user.
Regarding claim 9, Hadas in view of McCreery discloses the claimed invention as discussed above.
Hadas further discloses the sensing device 230 comprising another sensor facing the gum that detects oxygen saturation (SaO2) (fig. 1A, sensor arrangement 230 is within enclosure 106, which is surrounded by the gums on three sides; thus the sensor arrangement 230 faces the gums on at least three sides; [0095], sensor may detect blood oxygenation).
Regarding claim 11, Hadas in view of McCreery discloses the claimed invention as discussed above.
Hadas further discloses the at least one anchoring structure 102/104/106/202 comprising at least one spring portion 202 (fig. 2 and [0068]), where a force, F, associated with the passive tongue retention structure 202 is determined by the equation F=kx, where k is a spring constant of the at least one spring portion 202 and x is the position of the pharyngeal portion of the tongue (as known in the art, the force F of a spring is determined by its spring constant k multiplied by the displacement or change in length x; therefore, the force associated with the structure 202 would be calculated by its inherent spring constant multiplied by the distance it extends adjacent to the tongue).
Regarding claim 12, Hadas in view of McCreery discloses the claimed invention as discussed above.
Hadas further discloses the at least one anchoring structure 102/104/106/202 further comprising a dental appliance 102 adapted to mate with the passive tongue retention structure 202 (fig. 1A and [0091], base 102 mates with structure 202 via enclosure 106), wherein the dental appliance 102 comprises a mouthguard, a retainer, or a crown ([0053]), and wherein at least a portion of the sensing system 230/209 is attached to the dental appliance 102 ([0095], sensor arrangement 230 may comprise a variety of sensors housed within enclosure 106; fig. 1A, sensing arrangement 230 is attached to base 102 via enclosure 106 and band 104).
Regarding claim 13, Hadas discloses a method (fig. 1A and [0106], the device 10 may be used in apnea mode to respond to respiratory events) comprising: measuring, by a sensor 230 of a sensing system 230/209 attached to a portion 106 of an oropharynx apparatus 102/104/106/202, a position of a pharyngeal portion of a tongue of a subject during sleep (fig. 1A and [0095], sensor arrangement 230 may comprise a variety of sensors housed within enclosure 106 to provide physiological data such as respiration status, blood oxygenation, etc.; respiration status and blood oxygenation provides information about the position of the tongue and whether it is obstructing the oropharynx, since respiration and blood oxygenation would reduce with tongue obstruction; [0106], sensor arrangement 230 sends signals to the control unit 204 indicating respiratory events such as apneas; [0003], apneic events occur when the tongue and other soft tissue affect the flow of air; therefore, the sensor signals indicate the position of the tongue (obstructing or non-obstructing)); transmitting, by a transceiver of the sensing system 230/209, data related to the position of the pharyngeal portion of the tongue to an external diagnostic device 300 (fig. 6 and [0101], communication unit 209 within enclosure 106 can transmit sensor data to bedside unit 300, which is processed by processor 305 for analysis; [0098], device 10 is removable from bedside unit 300); and determining, by the external diagnostic device 300, a degree of obstruction of an oropharynx of the subject at one or more times during sleep based on the transmitted data ([0106], control unit 204 analyzes received signals from sensor 230 to determine apneic events (indicative of obstruction of oropharynx); [0101], control unit 304 of bedside unit 300 communicates with communication unit 209 to actuate the helical spring 202).
Hadas is silent on the transceiver being a wireless transceiver.
However, McCreery teaches an oral device 302 comprising a sensing system 301 (fig. 3 and col. 9, lines 55-58), wherein the sensing system 301 comprises a transceiver that is a wireless transceiver (fig. 2 and col. 8, lines 49-62, sensor communicates with controller via wireless signals so that the controller can translate the signals from the sensor; thus, the sensor must have some kind of wireless transceiver as part of its system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the transceiver of Hadas to be a wireless transceiver, as taught by McCreery, to eliminate undesirable, excess wiring to make the device more comfortable and convenient for the user.
Regarding claim 14, Hadas in view of McCreery discloses the claimed invention as discussed above.
Hadas further discloses constructing a device 10 to prevent or treat obstructive sleep apnea based on the transmitted data ([0106], the helical spring 202 is driven based on the sensors’ signals; therefore, the spring deployment plan of the device is constructed based on the transmitted data from the sensor).
Regarding claim 16, Hadas in view of McCreery discloses the claimed invention as discussed above.
Hadas further discloses the oropharynx appliance 102/104/106/202 comprising: a passive tongue retention structure 202 having an arcuate end portion 202a adapted to contact a posterior pharyngeal portion of a tongue of a subject (figs. 1A-C and 2 and [0061]-[0064], distal end 202a of elastic support member 202 when in the deployed state increases in diameter and volume to contact regions in the oral cavity and/or upper airway to prevent collapse of the airway; the indicated figures show the elastic member 202 supporting the pharyngeal portion of the tongue from its posterior surface; for purposes of interpretation, the distal half of the elastic support member 202 is considered the passive tongue retention structure); and at least one anchoring structure 102/104/106/202 that is connected to the passive tongue retention structure 202 and adapted to secure the passive tongue retention structure 202 to within the subject’s mouth in a removable fashion (fig. 1A and [0052], the proximal half of elastic support member 202, base 102, band 104, and enclosure 106 being the anchoring structure; [0053] base member 102 can be removable from the teeth), wherein the sensor 230/209 is attached to the at least one anchoring structure 102/104/106/202 (fig. 1A and [0095], sensor arrangement 230 may comprise a variety of sensors housed within enclosure 106).
Regarding claim 17, Hadas in view of McCreery discloses the claimed invention as discussed above.
Hadas further discloses the at least one anchoring structure 102/104/106/202 further comprising a dental appliance 102 adapted to mate with the passive tongue retention structure 202 (fig. 1A and [0091], base 102 mates with structure 202 via enclosure 106), wherein the dental appliance 102 comprises a mouthguard, a retainer, or a crown ([0053]).
Regarding claim 21, Hadas in view of McCreery discloses the claimed invention as discussed above.
Hadas further discloses an oropharynx apparatus 10 for sleep apnea (fig. 1A and [0052]), the method of using comprising placing the oropharynx apparatus 10 into a mouth of the subject before sleep ([0104], the user secures the device 10 in the mouth and then falls asleep), wherein the oropharynx apparatus 10 is fitted tightly within the mouth ([0053], base member 102 is molded to the teeth and uses anchoring mechanisms such as vacuum based tight fitting acrylic dental impression molds).
Allowable Subject Matter
Claims 15 and 18 recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim(s) 15, the prior art of record when applied alone or in combination neither anticipates nor renders obvious wherein constructing the device further comprises: estimating a weight of the tongue based on the transmitted data; determining a force required to prevent the tongue from falling into the oropharynx; and constructing the device based on the force required to prevent the tongue from falling into the oropharynx. Hadas US 2018/0125701 A1 is the closest prior art of record (details of Hadas will not be reproduced here, as it has been described in depth with regards to claims 13 and 14 above in the body of the rejection). However, Hadas fails to disclose estimating a weight of the tongue based on the transmitted data; determining a force required to prevent the tongue from falling into the oropharynx; and constructing the device based on the force required to prevent the tongue from falling into the oropharynx. Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Hadas to address its deficiencies. 
Regarding dependent claim(s) 18, the prior art of record when applied alone or in combination neither anticipates nor renders obvious wherein the at least one anchoring structure comprises a spring attaching the at least one anchoring structure to the dental appliance, wherein at least a portion of the sensor is attached to the dental appliance, such that a force, F, associated with the passive tongue retention structure is determined by the equation F = kx, where k is a spring constant of the at least one spring portion and x is the position of the posterior pharyngeal portion of the tongue, in combination with all other features recited in the claim. Hadas US 2018/0125701 A1 is the closest prior art of record (details of Hadas will not be reproduced here, as it has been described in depth with regards to claims 13, 16, and 17 above in the body of the rejection). However, Hadas fails to disclose the spring 202 attaching the at least one anchoring structure to the dental appliance, such that a force, F, associated with the passive tongue retention structure is determined by the equation F = kx, where k is a spring constant of the at least one spring portion and x is the position of the posterior pharyngeal portion of the tongue, because Hadas’ spring 202 extends freely from the rest of the device to protrude down the throat (fig. 1B). On the contrary, the instant claim limitation requires the spring to connect two structures of the device together. Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Hadas to address its deficiencies. 
Claims 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Veis et al. US 2019/0274871 A1; Scheiner US 2017/0087360 A1; Harkins US 9,204,991 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786